TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00349-CV


Pablo Delagarza, Jr., Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
NO. 31,385, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING


M E M O R A N D U M  O P I N I O N
 

		Appellant Pablo Delagarza, Jr. filed a motion requesting that his appeal be dismissed. 
See Tex. R. App. P. 42.1(a)(1).  We grant the motion and dismiss the appeal.


  
						Diane Henson, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Dismissed on Appellant's Motion
Filed:   September 24, 2007